         In the United States Court of Federal Claims
    * * * * * * * * * * * * * * * * **             *
                                                   *
   BRUHN NEWTECH, INC., et al.,                    *
                      Plaintiffs,                  *
                                                   *
   v.                                                No. 16-783C
                                                   *
                                                     Filed: January 22, 2019
                                                   *
   UNITED STATES,                                  *
                    Defendant.                     *
                                                   *
    * * * * * * * * * * * * * * * * **             *

                                        ORDER

      The court is in receipt of the parties’ January 15, 2019 “joint motion to file
substantive evidence by deposition,” in which the parties “jointly move to designate
deposition testimony in lieu of live testimony for four witnesses.” The four witnesses
discussed in the parties’ January 15, 2019 motion are Christopher Capano, Michael
Nichols, Donald Kitchen, and Michael Meyer.

       After review of the documents submitted to the court, the court DENIES the parties’
“joint motion to file substantive evidence by deposition” as its relates to witnesses
Christopher Capano and Michael Nichols. Christopher Capano and Michael Nichols shall
appear in-person as witnesses at the liability trial scheduled to commence on February
4, 2019 in the above-captioned case.

        Based on review of the documents relevant to Donald Kitchen and Michael Meyer,
as well as the parties’ lack of objections to the designated portions of the deposition
transcripts, the court GRANTS the parties request to “designate deposition testimony in
lieu of live testimony” for Donald Kitchen and Michael Meyer. The court, however, will
leave the record open until all other trial evidence is received to make a final decision as
to whether to require Donald Kitchen or Michael Meyer to appear in-person as witnesses
if the court believes in-person appearance of either Donald Kitchen or Michael Meyer is
necessary.

        IT IS SO ORDERED.

                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
